NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

BANK OF NEW YORK MELLON, f/k/a                )
BANK OF NEW YORK, as trustee, on              )
behalf of the registered holders of           )
Alternative Loan Trust 2006-OC3,              )
Mortgage Pass-through Certificates            )
Series 2006-OC3,                              )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1846
                                              )
DAVID BOWERING,                               )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex Barbas, Judge.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of Akerman
LLP, Fort Lauderdale; and Eric M. Levine of
Akerman LLP, West Palm Beach, for
Appellant.

Aubrey Elizabeth Posey of Brown &
Associates Law & Title, P.A., Tampa, for
Appellee.

PER CURIAM.

             Affirmed.

VILLANTI, MORRIS, and SALARIO, JJ., Concur.